Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-2004

USA v. Lopez Falcone
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1247




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Lopez Falcone" (2004). 2004 Decisions. Paper 1035.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1035


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                        THE UNITED STATES COURT OF
                       APPEALS FOR THE THIRD CIRCUIT
                                ___________

                                     No. 03-1247
                                     ___________

                          UNITED STATES OF AMERICA

                                          vs.

                        JUAN ANTONIO LOPEZ FALCONE,

                                                   Appellant
                                     ___________

          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                           (D.C. Criminal No. 00-cr-00190-4)
                  District Judge: The Honorable Katharine S. Hayden
                                     ___________

           Submitted Under Third Circuit LAR 34.1(a) on January 26, 2004.

        BEFORE: NYGAARD, FUENTES, and STAPLETON, Circuit Judges.

                               (Filed : February 2, 2004)
                                     ___________

                             OPINION OF THE COURT
                                  ___________

NYGAARD, Circuit Judge.

             Appellant, Juan Antonio Lopez-Falcone, pleaded guilty to filing fraudulent

claims to Medicare, a violation of 18 U.S.C. § 371. Lopez-Falcone was sentenced to
three years probation, and was ordered to pay restitution in the amount of $46,872.00.

                A notice of appeal was timely filed and we appointed James C. Patton, Esq.

to represent the Appellant. Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396 (1967), asking this court to allow him to withdraw because he is

unable to identify any non-frivolous issues for our review. Lopez-Falcone did not file a

pro se brief.

                The District Court had jurisdiction under 18 U.S.C. § 3231. We have

jurisdiction under 28 U.S.C. § 1291. We will grant counsel’s motion to withdraw and

affirm the District Court’s judgment of sentence.

                As is required under Anders, Lopez-Falcone’s counsel directed us to

portions of the record that might arguably support an appeal. Counsel pointed to one

possible issue, namely, whether the District Court conducted a sufficiently thorough plea

hearing.

                The plea hearing conducted by the District Court complied with Rule 11 of

the Federal Rules of Criminal Procedure and was, therefore, sufficiently thorough. See

United States v. Tannis, 942 F.2d 196 (3d Cir. 1991). The record reflects that the District

Court took every opportunity to make certain that Lopez-Falcone understood the charges

against him, and the rights he was forfeiting by pleading guilty. The District Court also

informed Lopez-Falcone of the maximum penalties he would face as a result of his guilty

plea.
              Moreover, the record in this matter reflects the District Court’s efforts to

ensure that there was an adequate factual basis for Lopez-Falcone’s guilty plea by

personally questioning him regarding the facts of the case. See Fed.R.Crim.P. 11(f).

              Furthermore, our independent review of the record satisfies us that Lopez-

Falcone’s sentence was legally imposed. The District Court correctly determined the

range under the Sentencing Guidelines and stated, in detail, the reasons for imposing its

sentence.

              In conclusion, because Lopez-Falcone’s plea proceeding was proper and his

sentence legal, we will GRANT counsel’s request to withdraw. Inasmuch as we find that

the issues raised in counsel’s brief are without merit, we will AFFIRM the judgment of

sentence entered by the District Court.




_________________________
TO THE CLERK:

         Please file the foregoing opinion.




                                         /s/ Richard L. Nygaard
                                        Circuit Judge